Per Curiam :
Plaintiff sues for his salary as a distribution clerk in the Post Office Department, on the ground that his removal therefrom was ordered by an official of the department without authority to do so. He also sues on an alleged promise by the United States that an employee submitting a suggestion for the improvement of the service, which was adopted, would be compensated therefor. The case is before us on cross-motions for summary judgment.
Plaintiff is estopped to assert the first ground of his petition by the decisions of the United States District Court for the Eastern District of Pennsylvania, 189 F. Supp. 877 *453(I960), and, on appeal, of the United States Court of Appeals for the Third Circuit, 292 F. 2d 820 (1961), on his petition for an injunction against the continuation in force of the order of removal of him, on the ground that the order of removal was signed by an unauthorized official of the department, the same ground asserted here. Both courts held against plaintiff. Plaintiff is estopped to relitigate the issue in this court. Edgar v. United States, 145 Ct. Cl. 9, 171 F. Supp. 243 (1959); Larsen v. United States, 145 Ct. 01. 178, 170 F. Supp. 806 (1959),; Green v. United States, 145 Ct. Cl. 628, 172 F. Supp. 679 (1959).
Nor is plaintiff entitled to recover on the second count of his petition, wherein he sues for compensation for suggestions made for the improvement of the postal service. The Government Employees Incentive Awards Act, 68 Stat. 1112 (1954), as amended, 5 U.S.C. §§2121-2123 (1958), and the [Regulations issued pursuant thereto, 5 C.F.R. §§ 32.201-32.202 (1961), clearly vest the head of the department with discretion concerning the payment of compensation for any suggestion 'adopted. He might pay it or not, as he might consider the merits of the suggestion and other factors. Besides, this suggestion was rejected, and the file relating to it has been destroyed.
Defendant’s motion for summary judgment is granted. Plaintiff’s cross-motion for partial summary judgment is denied. The petition is dismissed.